DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dal et al. (PG Pub. No. US 2018/0323312 A1).
Regarding claim 1, Van Dal teaches a semiconductor device (fig. 33B among others), comprising: 
a gate extension structure (¶¶ 0079-0080: portion of gate stack 730/740/750 disposed over substrate element 604); 
a first source/drain feature and a second source/drain feature disposed over a substrate (¶¶ 0076, 0083: first and second composite structures including epitaxial features 716 and 714); 
a vertical stack of channel members (¶ 0081: channel region 620a comprising stack of nanowires 614a) disposed over the substrate and extending between the first source/drain feature and the second source/drain feature along a direction (fig. 33B: portions of 614 extend between source/drain features 716/714); and
a gate structure (middle portion of gate stack 730/740/750) wrapping around each of the vertical stack of channel members (fig. 33C: gate stack 730/740/750 wraps around each 614a), 


[AltContent: ][AltContent: textbox (Gate structure)][AltContent: textbox (Second source/drain feature)][AltContent: arrow][AltContent: textbox (First source/drain feature)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Gate extension)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    541
    549
    media_image1.png
    Greyscale



Regarding claim 2, Van Dal teaches the semiconductor device of claim 1, where the gate extension structure partially extends into the first source/drain feature along the direction (fig. 33B: gate extension portion 730 extends into epitaxial portions 714).

Regarding claim 3, Van Dal teaches the semiconductor device of claim 1, further comprising a plurality of inner spacer features (fig. 33B: remaining portions of 612) disposed on surfaces of the first source/drain feature (fig. 33B: remaining portions of 612 disposed on lateral surfaces of source/drain portion 716).

Regarding claim 4, Van Dal teaches the semiconductor device of claim 3, wherein the gate extension structure is in direct contact with the plurality of inner spacer features (fig. 33B: at least gate extension portion 730 in direct contact with remaining portions of 612).

Regarding claim 5, Van Dal teaches the semiconductor device of claim 3, wherein the first source/drain feature comprises an inner layer (¶ 0083: 716) and an outer layer (¶ 0076: 714), wherein the gate extension structure is in direct contact with the outer layer (fig. 33B: gate extension portion 730 in direct contact with 714), wherein the gate extension structure is spaced apart from the inner layer by the outer layer and the plurality of inner spacer features (fig. 33B: gate extension portion of 730/740/750 spaced apart from 716 by remaining portions of 612).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dal in view of Ching et al. (PG Pub. No. US 2015/0053928 A1).
Regarding claim 21, Van Dal teaches a semiconductor device (fig. 33B among others), comprising: 
a gate extension structure (¶¶ 0079-0080: portion of gate stack 730/740/750 disposed over substrate element 604); 
a first source/drain feature and a second source/drain feature disposed over a substrate (¶¶ 0076, 0083: first and second composite structures including epitaxial features 716 and 714); 
a vertical stack of channel members (¶ 0081: channel region 620a comprising stack of nanowires 614a) disposed over the substrate and extending between the first source/drain feature and the second source/drain feature along a direction (fig. 33B: portions of 614 extend between source/drain features 716/714); and
a gate structure (middle portion of gate stack 730/740/750) wrapping around each of the vertical stack of channel members (fig. 33C: gate stack 730/740/750 wraps around each 614a), 
wherein the gate extension structure is in direct contact with the first source/drain feature and the substrate (fig. 33B: left/right portions of 730/740/750 directly contact remaining portions of 714 and substrate portion 604).

a plurality of nanostructures (¶ 0081: channel region 620a comprising stack of nanowires 614a); 
a source/drain feature (¶¶ 0076, 0083: first and second composite structures including epitaxial features 716 and 714) adjacent the plurality of nanostructures (fig. 33B: 716/714 adjacent to stack of 614a); 
a gate structure (¶ 0080: middle portion of gate stack 730/740/750) wrapping around each of the plurality of nanostructures and extending along a first direction (figs. 33A-33B: 730/740/750 wrap around each nanowire channel 614a and extend along a channel-length direction); and 
a gate extension structure (¶ 0080: portion of gate stack 730/740/750 disposed over substrate element 604) aligned with the gate structure along the first direction (fig. 33B: gate extension structure aligned with gate structure) and in physical contact with the source/drain feature (at least gate portion 730 in direct contact with epitaxial structure 714), 
wherein the gate structure comprises a gate dielectric layer (¶ 0079: 730), a work function layer over the gate dielectric layer (¶ 0080: 740), and a metal fill layer (¶ 0080: 750) over the work function layer (fig. 33B among others: 750 over 740, 740 over 730, 730 over interface with 714), 
wherein the gate extension structure shares the work function layer and the metal fill layer with the gate structure (fig. 33B: portions of 740 and 750 disposed over substrate element 604).
Van Dal is silent to the gate structure further comprising an interfacial layer, such that the gate dielectric layer is formed over the interfacial layer.
Ching teaches a semiconductor device (figs. 5-6 among others) including a gate structure wherein a gate dielectric layer (¶ 0024: 604, similar to 730 of Van Dal) is formed over an interfacial layer (¶ 0024: 604 formed over interfacial layer 606).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Van Dal with the interfacial layer of Ching, as a means to optimize the 
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the interfacial layer of Ching could be combined with the gate structure of Van Dal, with no change to their respective functions.

Regarding claim 22, Van Dal teaches in view of Ching teaches the semiconductor structure of claim 21, wherein the interfacial layer and the gate dielectric layer do not extend into the gate extension structure (Van Dal, fig. 33B: at least a portion of 730, as modified to include the interfacial layer of Ching, does not extend into portion of 730/740/750 disposed over 604).

Allowable Subject Matter
1. Claims 10-15 are allowed.
2. Claims 6-9 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art fails to teach or clearly suggest the limitations stating:
 “wherein the isolation structure comprises a fin spacer layer and a dielectric feature disposed over the fin spacer layer, wherein a portion of the fin spacer layer extends along a sidewall of the dielectric feature” recited in claim 6,
“a first gate electrode of the first pull-down MBC transistor is in direct contact with a first source/drain feature of the second pull-up MBC transistor, wherein a second gate electrode of the second pull-down MBC transistor is in direct contact with a second source/drain feature of the first pull-up MBC transistor” recited in claim 10, and
“wherein the work function layer in the gate extension structure is in direct contact with the source/drain feature such that the gate extension structure is electrically coupled to the source/drain feature” recited in claim 23.

Van Dal teaches a semiconductor structure comprising an isolation structure (712) extending along a sidewall of a gate extension structure (fig. 33B: 712 extends along a sidewall of 730/740/750 over 604), wherein the isolation structure comprises a spacer layer (¶ 0070).
However, Van Dal does not teach the spacer layer comprises a fin shape, and the isolation structure further comprising a dielectric feature disposed over the fin spacer layer, wherein a portion of the fin spacer layer extends along a sidewall of the dielectric feature as required by claim 6.

Paul et al. (PG Pub. No. US 10,840,146 B1) teaches a static random access memory (SRAM) cell (col. 5 lines 50-55 & fig. 16), comprising: 

a second pull-up MBC transistor (transistor PU of CFET 102) and a second pull-down MBC transistor (transistor PD of CFET 102) coupled together to form a second inverter (col. 11 lines 27-48 & figs. 15B-16: PU and PD transistors comprise multiple bridge nanosheet channels 38, and are coupled together to form inverter 102); 
a first pass-gate MBC transistor (col. 4 lines 52-55, col. 11 lines 43-46: 104, comprising multiple bridge nanosheet channels) coupled to an output of the first inverter and an input of the second inverter (fig. 16: 104 electrically coupled to output of CFET 100 and input of CFET 102); and 
a second pass-gate transistor (col. 4 lines 52-55, col. 11 lines 43-46: 106, comprising multiple bridge nanosheet channels) coupled to an output of the second inverter and an input of the first inverter (fig. 16: 104 electrically coupled to output of CFET 102 and input of CFET 100).
However, Paul does not teach wherein a first gate electrode of the first pull-down MBC transistor is in direct contact with a first source/drain feature of the second pull-up MBC transistor, or a second gate electrode of the second pull-down MBC transistor is in direct contact with a second source/drain feature of the first pull-up MBC transistor, as required by independent claim 10.

Van Dal teaches a semiconductor structure comprising a source/drain feature (¶ 0076: epitaxial feature 714 disposed in source/drain region) being in physical contact with a gate extension structure (fig. 33B: 714 in physical contact with portion of 730 disposed over 604), but does not teach wherein the work function layer in the gate extension structure is in direct contact with the source/drain feature 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN TURNER/Examiner, Art Unit 2894